Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the reference of record suggest or render obvious the limitation of wherein in response to the liquid being a refrigerant, the instructions further include: generating the frequency distribution associated with the refrigerant, wherein the frequency distribution is based on a fast Fourier transform (FFT) of the signals; determining at least one probability, wherein each of the at least one probability corresponds to an amount of refrigerant of the refrigeration system; and determining the amount of refrigerant of the refrigeration system based on the at least one probability, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
None of the reference of record suggest or render obvious the limitation of generating the frequency distribution associated with the lubricant, wherein the frequency distribution is based on a standard deviation of the signals; identifying a largest frequency component of the frequency distribution; and determining an amount of lubricant based on the largest frequency component, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        03/26/2021